DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 10/11/2022.
Claims 1, 10, 14, and 19 have been amended and are hereby entered.
Claims 2 and 11 have been canceled.
Claims 1, 3-6, 9-10, 12-15, 18 and 19 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Response to Amendment
The amendment to the claims filed on 10/11/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 14 has been amended to remove “receive a mailer definition” without indicating this limitation’s removal in the marked-up claim version via strikethrough.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 10/11/2022 appears to be bona fide and Examiner can readily identify the changes made in the 10/11/2022 claim version from the previous 02/10/2022 claim version, Examiner is proceeding with examination on the merits of the 10/11/2022 claim set.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/11/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 10-15 and 18 have been fully considered and are persuasive. Applicant’s amendments to claims 10 and 14 remove the antecedent basis and indefiniteness issues of these claims. The 35 U.S.C. 112(b) rejections of claims 10-15 and 18 have been withdrawn. 
However, Examiner notes that Applicant’s amendments to claims 10 and 19 introduce new issues regarding 35 U.S.C. 112(b) which will be discussed below.
Applicant’s arguments, see pages 8-9, filed 10/11/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-6, 9-15, 18, and 19 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-6, 9-15, 18, and 19 have been maintained.
Applicant argues on pages 8-9 that the claims integrate their judicial exceptions into a practical application by providing an improvement to the functioning of a computer system. Specifically, Applicant argues that the claims improve the set of claimed computing devices by allegedly “implementing specific technical elements” including the added “selectable authentication element” provided by the server for the website hosted by the vendor device. Examiner respectfully disagrees. 
Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” When reviewing Applicant’s specification, [0002] and [0003] state that the invention is directed towards “delivery optimization” ([0002]) by way of reducing failed deliveries caused by insufficient package storage space at delivery locations ([0003]). Looking at the selectable authentication element more specifically, [0033] recites “The e-commerce site can include an element hosted by the coordination server 148 and selectable by the client device 124 to authenticate with the coordination server 148 (e.g. by providing a username and password or the like), e.g. via a message 404 shown in FIG. 4” before proceeding with the rest of the method of the invention. It would not be apparent to one of ordinary skill in the art reviewing these passages that the invention is providing an improvement to the computing system via the selectable authentication element. Instead, one of ordinary skill in the art would recognize the invention is improving the judicial exception of package delivery by reducing failed deliveries. Particularly, the level of generality in the disclosure of the selectable authentication element (“The e-commerce site can include an element hosted by the coordination server 148 and selectable by the client device 124 to authenticate with the coordination server 148 (e.g. by providing a username and password or the like), e.g. via a message 404 shown in FIG. 4” would indicate to one of ordinary skill in the art that this element is not providing an improvement to a technical field. Instead, one of ordinary skill in the art would recognize that a username/password field (or other equivalent known to one of ordinary skill in the art) is merely being used to verify the identity of the client in the improved transaction.
Applicant further argues on page 9 that the computing system would be incapable of performing the claimed functions of the judicial exception without the selectable authentication element. Even assuming, arguendo, Applicant’s assertion is true, the abstract idea of verifying a user’s identity does not require the use of a selectable authentication element (i.e. identity could be authenticated by speaking/writing a code word). A selectable authentication element may be required to apply this abstract idea using a computer, but using the necessary computing components to apply a judicial exception to a generic computing environment does not make the required generic computing components integrate the abstract idea into a practical application. Accordingly, Applicant’s arguments are not persuasive and the 35 U.S.C. 101 rejections have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “responsive to the authentication request, send a selected one of the profile identifiers associated with the client device to the vendor computing device; receive, from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction” (emphasis added). It is unclear whether “a vendor computing device” is referring to the same vendor computing device as “the vendor computing device” or if “a vendor computing device” is introducing a second vendor computing device. Similarly, it is unclear whether there are two distinct “selected one of the profile identifiers” in these limitations, or if the limitations both refer to the same “selected one of the profile identifiers”. 
For the purposes of examination, Examiner is interpreting these limitations of claim 10 like their analogous limitations in claim 1, “responsive to the authentication request, sending a selected one of the profile identifiers associated with the client device from the coordination server to the vendor computing device; receiving, at the coordination server from the vendor computing device, a request containing the selected profile identifier associated with a transaction”. Specifically, Examiner is interpreting these limitations of claim 10 as if there is only one vendor device and one selected one of the profile identifiers being referred to in claim 10.
Claim 19 recites the limitation "the coordination server" in the “provide…”, first “receive…”, and “responsive to…” limitations. A coordination server is not introduced previously in claim 19. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner is interpreting “the coordination server” in the “provide…” limitation to be “a coordination server”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-10, 12-15, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a mailer for a commercial transaction. 
In claim 1, the limitation of “A method, comprising: storing, at a coordination server, (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a coordination server”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” Similarly, the limitation of “providing, from the coordination server, a selectable authentication element to a vendor computing device for integration into an e-commerce website hosted by the vendor computing device; receiving an authentication request at the coordination server from a client device via the e-commerce website; responsive to the authentication request, sending a selected one of the profile identifiers associated with the client device from the coordination server to the vendor computing device; receiving, at the coordination server from the vendor computing device, a request containing the selected profile identifier associated with a transaction; retrieving, at the coordination server, the profile corresponding to the selected profile identifier; and transmitting, from the coordination server to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receiving, at the coordination server from the vendor computing device, a selection of a mailer definition from the subset; storing, at the coordination server, a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; returning the transaction identifier from the coordination server to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request at the coordination server from the carrier computing device, containing the transaction identifier, returning the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“the coordination server”, “a vendor computing device”, “a selectable authentication element”, “an e-commerce website hosted by the vendor computing device”, “a client device” and “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 1 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. A method, comprising: storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; providing an authentication element to a vendor; receiving an authentication request from a client; responsive to the authentication request, sending a selected one of the profile identifiers associated with the client to the vendor computing device; receiving a request containing a selected one of the profile identifiers associated with a transaction; retrieving the profile corresponding to the selected profile identifier; and transmitting: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receiving a selection of a mailer definition from the subset; storing a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; returning the transaction identifier, for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, returning the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a coordination server, a selectable authentication element, a vendor computing device, an e-commerce website hosted by the vendor computing device, a client device, and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Regarding the selectable authentication element and e-commerce website hosted by the vendor computing device in particular, the additional elements are using computing devices merely as tools to execute the abstract idea of authenticating a client. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a coordination server, a selectable authentication element, a vendor computing device, an e-commerce website, a client device, and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of sending alternative delivery data to the carrier computing device. The claim does not integrate the abstract idea into a practical application because the element of sending alternative delivery data to the carrier computing device is insignificant data transmission extra-solution activity. Adding this new additional element into the additional element from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and sending data over a network is well-understood, routine and conventional extra-solution activity per MPEP 2106.05(d) II. The claim is not patent eligible.
In claim 10, the limitation of “a memory storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a memory”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.”). Similarly, the limitation of “a processor configured to: provide a selectable authentication element to a vendor computing device for integration into an e-commerce website hosted by the vendor computing device; receive an authentication request from a client device via the e-commerce website; responsive to the authentication request, send a selected one of the profile identifiers associated with the client device to the vendor computing device; receive, from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit, to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive, from the vendor computing device, a selection of a mailer definition from the subset; store, in the memory, a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request at the computing device from the carrier computing device, containing the transaction identifier, return the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a processor”, “a selectable authentication element”, “a vendor computing device”, “an e-commerce website hosted by the vendor computing device”, “a computing device”, “a client device”, and “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 10 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. Storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; provide an authentication element to a vendor for integration; receive an authentication request from a client; responsive to the authentication request, send a selected one of the profile identifiers associated with the client to the vendor; receive a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, return the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, a memory, a communications interface, a processor, a selectable authentication element, a vendor computing device, an e-commerce website hosted by the vendor computing device, a client device, and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Regarding the selectable authentication element and e-commerce website hosted by the vendor computing device in particular, the additional elements are using computing devices merely as tools to execute the abstract idea of authenticating a client. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device, a memory, a communications interface, a processor, a selectable authentication element, a vendor computing device, an e-commerce website hosted by the vendor computing device, a client device, and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-15 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 further limits the abstract idea of claim 10 while introducing the additional element of sending alternative delivery data to the carrier computing device. The claim does not integrate the abstract idea into a practical application because the element of sending alternative delivery data to the carrier computing device is insignificant data transmission extra-solution activity. Adding this new additional element into the additional element from claim 17 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and sending data over a network is well-understood, routine and conventional extra-solution activity per MPEP 2106.05(d) II. The claim is not patent eligible.
In claim 19, the limitation of “store (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a non-transitory computer-readable medium”, “a processor” and “a computing device”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.”). Similarly, the limitation of “provide, from the coordination server a selectable authentication element to a vendor computing device for integration into an e-commerce website hosted by the vendor computing device; receive an authentication request at the coordination server from a client device via the e-commerce website; responsive to the authentication request, send a selected one of the profile identifiers associated with the client device from the coordination server to the vendor computing device; receive, from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit, to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive, from the vendor computing device, a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request from the carrier computing device, containing the transaction identifier, return the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a non-transitory computer-readable medium”, “a processor”, “a computing device”, “the coordination server”, “a selectable authentication element”, “an e-commerce website hosted by the vendor computing device”, “a vendor computing device”, “a client device”, “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 19 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. Store (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; provide an authentication element to a vendor; receive an authentication request from a client; responsive to the authentication request, send a selected one of the profile identifiers associated with the client to the vendor; receive a request containing the selected profile identifier associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier, for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, return the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium, a processor, a computing device, a selectable authentication element, a vendor computing device, an e-commerce website hosted by the vendor computing device, a client device, and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Regarding the selectable authentication element and e-commerce website hosted by the vendor computing device in particular, the additional elements are using computing devices merely as tools to execute the abstract idea of authenticating a client. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium, a processor, a computing device, a selectable authentication element, a vendor computing device, an e-commerce website hosted by the vendor computing device, a client device, and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the closest prior art of record is Trim et al. (U.S. Pre-Grant Publication No. 2021/0064709, hereafter known as Trim) in view of Osterhout (U.S. Pre-Grant Publication No. 2014/0067104, hereafter known as Osterhout), further in view of Friedli (U.S. Pre-Grant Publication No. 2020/0022520, hereafter known as Friedli) and Calvo et al. (U.S. Pre-Grant Publication No. 2020/0160428, hereafter known as Calvo). Trim teaches a method, comprising: storing, at a coordination server, (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations (see [0017] “computing device 110 includes information repository 114… Information repository 114 includes, but is not limited to…delivery location data” and [0023] “the delivery location corpus contains attributes about delivery locations based on previous deliveries. For example, the delivery location corpus may contain specific drop-off points for a delivery location, such as a mailbox or covered porch. In addition, the delivery location corpus may contain images and dimensions of these drop-off points” and [0024] “packaging program 112 may receive the delivery address for the item in order to determine the optimal package design for that specific delivery location”. Delivery address is the profile identifier, and drop-off points in profile are the receptacle definitions); receiving, at the coordination server from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction (see [0024] “Packaging program 112 receives a packaging notification (step 204)…In an embodiment, the notification is an order for the item to be packaged, for example, from the fulfillment center for an online retailer… packaging program 112 receives information with the notification from which to determine the optimal package design. For example, packaging program 112 may receive the delivery address for the item in order to determine the optimal package design for that specific delivery location” fulfillment center sends a request for packaging an item to be delivered to a delivery address); retrieving, at the coordination server, the profile corresponding to the selected profile identifier (see [0026] “packaging program 112 checks if an address was received with the notification and, if so, checks the address against the delivery location corpus in the system defaults. Packaging program 112 checks if the delivery location corpus contains acceptable drop-off points, for example, a mailbox or covered porch. In an embodiment, packaging program 112 determines if the delivery location corpus contains dimensions of the drop-off points. If the delivery location corpus contains dimensions of the drop-off points, packaging program 112 retrieves the dimensions of the drop-off points”). Trim also teaches storing an association of the selected mailer definition and a compatible one of the receptacle definitions in [0028], in which the system determines an optimal size/shape of the package to fit in a drop-off point at a location and notifies the carrier to deposit the package at the identified compatible drop-off point. 
Osterhout teaches transmitting, from the coordination server to the vendor computing device: (i) at least a subset of the mailer definitions (see [0070] “some human or other manual intervention may be desired before a packaging template is designed and cut. For example, in one embodiment, there are different available model arrangements for the to-be-packaged items, and each possibility may have different advantages…packaging customization engine 12 may identify multiple possible arrangements and graphically, audibly, or otherwise provide information that an operator can use to view information about the different arrangements, or the packaging designs for each arrangement) and receiving, at the coordination server from the vendor computing device, a selection of a mailer definition from the subset (see [0070] “an operator of system 10 may therefore provide some input as to which option should be selected for the customized packaging”). Osterhout also teaches storing a transaction identifier for the item and packaging information (order number in [0034]). 
Friedli teaches responsive to receiving a request at the coordination server from the carrier computing device, containing the transaction identifier, returning the compatible receptacle definition to the carrier computing device (see [0034] assistance system checking which drop-off location, mailbox or parcel box should be used for the item based on size. See [0070] for the carrier’s reader reading mail item information off a label to provide to the assistance system).
As discussed in more detail in the 09/17/2021 Non-Final Rejection, Calvo teaches a graphical user interface for a customer to provide authenticated payment information to an e-commerce website, and in response to the authentication at checkout the profile identifier of the customer is sent to the vendor.
However, the combination of Trim, Osterhout, Friedli, and Calvo does not explicitly teach transmitting, for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions in the retrieved profile. Specifically, Trim only considers the optimal drop-off point and does not provide indications of compatibility with each of the drop-off points. Osterhout provides a subset of mailer definitions with indications of the advantages/disadvantages (i.e. costs in [0045]) of each, but the mailer definitions are not provided with indications of compatibility with each of respective drop-off points. In combination, Trim and Osterhout would present packaging options that could fit in the optimal drop-off point of Trim, but no indications would be provided regarding the packaging options’ ability to fit in other drop-off points. Friedli does not teach communications regarding mailer definitions with a vendor device. Adding Friedli to the combination would not cure this deficiency.
Other prior art of record also fails to cure the deficiency of Trim, Osterhout, Friedli, and Calvo. For example, https://www.pitneybowes.com/us/shipping-and-mailing/case-studies/how-to-pack-a-package.html (hereafter known as Pitney Bowes) teaches choosing a package size based on the items being shipped and the padding/protection material needing to ensure the item’s safety in transit. Pitney Bowes does not teach selecting a package based on compatibility with a receptacle associated with a customer profile.
As discussed in more detail in the 09/17/2021 Non-Final Rejection, Irwin et al. (U.S. Pre-Grant Publication No. 2015/0371187, hereafter known as Irwin) teaches transmitting indications of compatibility between each locker in a locker bank and a subset of mailer definitions. However, in Irwin the indications of compatibility are being transmitted to a computer associated with the locker bank at the time of delivery of a package to the locker bank by a courier. It would not have been obvious to one of ordinary skill in the art at the time of filing to combine this teaching of Irwin with the combination of Trim, Osterhout, Friedli, and Calvo. Specifically, because Irwin is indicating compatibility to a carrier/recipient computing device (instead of a vendor computing device) and making the indication at the time of delivery, after the packaging has been selected and the item shipped (instead of when determining the desired packaging), there would be no motivation for one of ordinary skill in the art to add indications of compatibility for each receptacle/mailer definition pair when presenting packaging options in the combination of Trim, Osterhout, Friedli, and Calvo. 
Therefore, while the elements of Applicant’s invention are found in the art individually, the combination of the elements that Applicant is claiming would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, Applicant’s claim 1 overcomes the prior art of record and is non-obvious. 
Claims 3-6 and 9 are non-obvious by virtue of their dependence on non-obvious claim 1.
For similar reasons to those discussed above regarding claim 1, claim 10 is also non-obvious. Claims 12-15 and 18 are non-obvious by virtue of their dependence on non-obvious claim 10.
For similar reasons to those discussed above regarding claim 1, claim 19 is also non-obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ariza (U.S. Pre-Grant Publication No. 2021/0390503) teaches a receiving user having an ID and PIN/password for authentication on a platform integrated with e-commerce platforms and couriers
Homma (WIPO publication No. 2020/170684) teaches a consignee registering their home delivery box and a deliveryman requesting the status of the home delivery box
Matsumoto et al. (Japanese Publication No. 2016/212750) teaches a home delivery box management system in which delivery boxes are reserved
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                              /EMMETT K. WALSH/Primary Examiner, Art Unit 3628